       4:19-cv-03010-RGK Doc # 17 Filed: 06/29/20 Page 1 of 1 - Page ID # 42


                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

HOLLI LUNDAHL,                                          Case No. 4:19CV3010

              Plaintiff,

v.
                                                                ORDER
EQUIFAX INFORMATION SERVICES, LLC,
EXPERIAN INFORMATION SOLUTIONS,
INC., and TRANS UNION, LLC,

              Defendants.

        THIS MATTER came before the Court upon Defendant Equifax Information

 Services, LLC’s Motion to Substitute Counsel in the above-captioned matter. The Court

 finds that Gregory C. Scaglione and Michele E. Young of the law firm of Koley Jessen

 P.C., L.L.O., shall be substituted as counsel of record for Defendant Equifax Information

 Services, LLC, and that Lewis P. Perling and King, Spaulding Law Firm may withdrawal

 as counsel of record for Defendant Equifax Information Services, LLC.

        IT IS THEREFORE ORDERED, ADJUDICATED AND DECREED, that

 Defendant Equifax Information Services LLC’s Motion for Substitution of Counsel is

 granted in all respects.

        DATED this 29th day of June 2020.

                                          BY THE COURT:


                                          Richard G. Kopf
                                          Senior United States District Judge
 PREPARED AND SUBMITTED BY:

 Gregory C. Scaglione, #19368
 Michele E. Young, #21807
 KOLEY JESSEN P.C., L.L.O.
 One Pacific Place, Suite 800
 1125 South 103rd Street
 Omaha, NE 68124-1079
 (402) 390-9500
 (402) 390-9005 (facsimile)
 greg.scaglione@koleyjessen.com
 michele.young@koleyjessen.com
